In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 14-754V
                                          (Not to be published)

*****************************
                                                  *
KEITH SNOW, on behalf of R.S., a minor child, *
                                                  *
                    Petitioner,                   *       Filed: February 22, 2016
                                                  *
             v.                                   *       Decision by Stipulation; Damages;
                                                  *       Influenza (“Flu”) Vaccine;
                                                  *       Chronic Inflammatory
SECRETARY OF HEALTH AND                           *       Demyelinating Polyneuropathy
HUMAN SERVICES,                                   *       (“CIDP”)
                                                  *
                    Respondent.                   *
                                                  *
*****************************
Anne Toale, Maglio Christopher and Toale, Sarasota, FL, for Petitioner.

Jennifer Reynaud, U.S. Dep’t of Justice, Washington, DC, for Respondent

                                  DECISION AWARDING DAMAGES1

        On August 20, 2014, Petitioner Keith Snow filed a petition on behalf of R.S., a minor child,
seeking compensation under the National Vaccine Injury Compensation Program. 2 Petitioner
alleges that R.S. suffered Chronic Inflammatory Demyelinating Polyneuropathy (“CIDP”) as a
result of the influenza (“flu”) vaccine she received on October 25, 2013.

        Respondent denies that R.S.’s CIDP and related medical problems were caused by the
receipt of the flu vaccine. Nonetheless both parties, while maintaining their above-stated positions,


1
  Because this decision contains a reasoned explanation for my action in this case, I will post this decision on the
United States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, § 205, 116 Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42
U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the posted decision’s inclusion of certain kinds of
confidential information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to request
redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be
available to the public. (Id.)
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3758, codified as amended, 42 U.S.C.A. ' 300aa-10 to ' 300aa-34 (2012).
agreed in a stipulation filed February 19, 2016, that the issues before them can be settled and that
a decision should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
is reasonable. I therefore adopt it as my decision in awarding damages on the terms set forth
therein.

         The stipulation awards:

                 a. An amount sufficient to purchase the annuity contract described in the
                    stipulation, paid to the life insurance company from which the annuity will be
                    purchased;

                 b. A lump sum of $53,036.55, which amount represents reimbursement of a
                    Medicaid lien for services rendered on behalf of R.S., in the form of a check
                    payable jointly to Petitioner and

                                 Treasurer of the State of Connecticut
                                Department of Administrative Services
                                         165 Capital Avenue
                                      Hartford, CT 06106-1658
                              ATTN: Reyne Maturo, Reimbursement Analyst
                                       Case Number: 3204093

                     Petitioner agrees to endorse this payment to the State; and

                 c. A lump sum of $154,452.00 in the form of a check payable to Petitioner as
                    guardian/conservator of the estate of R.S., for the benefit of R.S. No payments
                    shall be made until Petitioner provides Respondent with documentation
                    establishing that he has been appointed as the guardian/conservator of R.S.’s
                    estate.

Stipulation ¶ 8.

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.3


         IT IS SO ORDERED.


3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly filing notice renouncing their
right to seek review.

                                                          2
    /s/ Brian H. Corcoran
       Brian H. Corcoran
       Special Master




3
Case 1:14-vv-00754-UNJ Document 31 Filed 02/19/16 Page 1 of 8
Case 1:14-vv-00754-UNJ Document 31 Filed 02/19/16 Page 2 of 8
Case 1:14-vv-00754-UNJ Document 31 Filed 02/19/16 Page 3 of 8
Case 1:14-vv-00754-UNJ Document 31 Filed 02/19/16 Page 4 of 8
Case 1:14-vv-00754-UNJ Document 31 Filed 02/19/16 Page 5 of 8
Case 1:14-vv-00754-UNJ Document 31 Filed 02/19/16 Page 6 of 8
Case 1:14-vv-00754-UNJ Document 31 Filed 02/19/16 Page 7 of 8
Case 1:14-vv-00754-UNJ Document 31 Filed 02/19/16 Page 8 of 8